APPLICATION FOR REHEARING
No. 3414. Decided April 30th, 1942.
BY THE COURT:
Submitted on application for rehearing, which will be overruled.
It is asserted that the Court placed too much emphasis upon the legislative declaration that plaintiff-appellee is a charitable and benevolent institution and by reason thereof exempt from the franchise tax which defendant-appellant claims it is obligated to pay.
We are cited to In re Estate of Taylor, 139 Oh St 417. The section there under consideration is not in terms iike unto §669-13 GC. The legislative expression in §669-13 is not only to declare the plaintiffappellee to be a charitable and benevolent institution, but because it is a corporation subject to the provisions of the act its funds and properties shall be exempt from taxation.
Sec. 5334 GC exempts the succession to any property passing to or for the use of an institution for purposes only of public charity and *605is not the section which we have under consideration.
If it is an issue in this case whether or not the plaintiff corporation is a corporation devoted to the purposes only of public charity the effect of our opinion is in support of that conclusion as appears in the last paragraph on page 5 and extending to the end of the second paragraph on page 6.
The whole matter is epitomized beginning at the bottom of page 6 as follows:
“We believe that in view of all of the germane acts, namely, the insurance laws, the taxation statutes and the act relating to hos- • pital service associations, it was the intention of §869-13 GC to exempt said associations from anj' liability for taxes of any kind or character or the payment of any sum for the privilege of operating other than provided in §669 GC, et seq.”
GEIGER, PJ., BARNES & HORN-BECK, JJ., concur.